Citation Nr: 1810413	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a fractured right clavicle, with degenerative changes, calcified peritendonitis, and impingement.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.

ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to October 1981.  The Veteran had additional service in the Washington Army National Guard from June 1991 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2017 Board Video Conference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)






REMAND

The Veteran maintains that he is entitled to service connection for a right ankle disability, a fractured right clavicle, and degenerative disc disease of the cervical spine.

The Veteran was afforded a VA bones examination in March 2011.  The Veteran was diagnosed with a right shoulder impingement that the examiner stated was caused by overuse and is "not the same condition that he was treated for while in active duty."  The Veteran was diagnosed with right ankle tendinitis that the examiner stated was caused by overuse and is "not the same condition that began while in active duty."  The Veteran was diagnosed with degenerative disc disease.  The examiner opined that this is not likely caused by an acute injury and is less likely than not caused by or a result of service.  

When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Board finds that the examiner's opinions are conclusory, speculative, and without rationale.

Furthermore, the Veteran testified at the May 2017 Board hearing that he did not go to VA after discharge because he was working as a commercial pilot and feared being grounded, but that the Federal Aviation Administration (FAA) might keep copies of his flight physicals on which doctors commented about his clavicle.  The Veteran further stated that he has a "floating bone in [his right] ankle" which causes it to lock sideways, causing him to fall or sprain the ankle, and that a doctor told him that he has a "piece missing" from his neck which he attributes to his in-service car accident.

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c), (d) (2017).  Here, the Board finds that remand is necessary to obtain the documents identified by the Veteran.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain private medical treatment records from Dr. M. B. and any other private healthcare provider identified by the Veteran that are relevant to these matters.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  The AOJ should undertake appropriate development to obtain medical records from the FAA that are relevant to these matters.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

If the AOJ is unable to obtain the Veteran's FAA medical records and deems that they do not exist or that further efforts to obtain them would be futile, the RO must execute a memorandum of unavailability and place it in the Veteran's claims file. The memorandum must outline the steps taken to obtain the FAA medical records. The Veteran must be notified so that he may attempt to obtain these records on his own behalf.

4.  After, and only after, completion of steps one, two, and three above, arrange for the Veteran to undergo VA examinations with appropriate clinicians to determine the following:

a.  For the Veteran's claimed right ankle disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed right ankle disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed right ankle disability had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

Whether the Veteran has a "floating bone" in his right ankle.

b.  For the Veteran's claimed fractured right clavicle, with degenerative changes, calcified peritendonitis, and impingement.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed fractured right clavicle, with degenerative changes, calcified peritendonitis, and impingement disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed fractured right clavicle, with degenerative changes, calcified peritendonitis, and impingement disability had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

c.  For the Veteran's claimed degenerative disc disease of the cervical spine:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed degenerative disc disease of the cervical spine disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed degenerative disc disease of the cervical spine disability had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

Whether the Veteran has a missing bone or piece of missing bone in his cervical spine.

The examiner must address the lay statements from the Veteran regarding his claimed disabilities.  All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

5.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




